Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8th, 2021, has been entered.
 
Claim Objections
Claim 30 is objected to because of the following informalities:  the claim reads “about 100 micron to about 300”, but it is believed the claim should read “about 100 microns to about 300 microns”.  Appropriate correction is required.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-12, 21, 23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wheat et al (US 6,339,879 B1) in view of Miller et al (WO 2016/039716 A1).
With regards to claims 1 and 12, Wheat discloses a gas turbine engine component comprising a diffusion aluminide coating 20 (i.e., ceramic coating) located along the surface of a superalloy substrate (i.e., metal substrate), the ceramic coating comprising cooling holes disposed therein (Wheat: col. 1, lines 6-14; col. 3, lines 30-43 and 58-64; Fig. 2).
Wheat does not appear to teach a plurality of slots disposed in the ceramic coating to form segments of ceramic coating material, each slot having a length, width, and a depth, such that each slot is arranged having a direction defined by its depth which is perpendicular to a surface of the ceramic coating, the slots not passing through the cooling holes, the slots extending through 80 percent or more of the thickness of the ceramic coating, each segment of ceramic coating material overlying a segment of the metal substrate, the segments being substantially planar.
Miller discloses an insulating system for the surface of a gas turbine engine component, the insulating system comprising a plurality of spaced pins 26 located on a surface of the gas turbine component (Miller: page 1, lines 5-26; page 6, line 21 through to page 7, line 6; Fig. 4). It is noted that the spacings in between the pins constitute a plurality of slots, the slots extending 100% of a depth of the pins (Miller: Fig. 4). It can be further seen that each spacing has a length, a width, and a depth, and furthermore, the slots are depicted as having a direction defined by its depth which is perpendicular to a surface of the component (Miller: Fig. 4).  Superimposing the slots onto the metal substrate divides it into a plurality of segments (Miller: Fig. 4). Miller suggests pairing its pins and slots with cooled regions in order to create a cooling system having a thermal gradient which does not lead to fracture (i.e., the pins and slots of Miller are designed to reduce thermal gradients associated with neighboring cooling holes) (Miller: page 1, lines 5-26; page 5, line 32 through to page 6, line 3; page 6, line 21 through to page 7, line 6; Fig. 4). Wheat and Miller are analogous art in that they are related to the same field of endeavor of coatings for turbine engine components. A person of ordinary skill would have found it obvious to have included the pins and slots of Miller within the coating of Wheat, in order to create a thermal gradient, thereby improving the thermal resistance of the coated component of Miller (Miller: page 1, lines 5-26; page 5, line 32 through to page 6, line 3; page 6, line 21 through to page 7, line 6; Fig. 4). Furthermore, it is noted that since the slots of Miller are incapable of passing through cooling holes since cooling holes by definition do not contain material (Miller: Fig. 4). Alternatively, the cooling holes of Wheat and the slots of Miller are separate structures having separate function. The slots of Miller are designed to create a thermal gradient with respect to a cooling hole (Miller: page 1, lines 5-26; page 5, line 32 through to page 6, line 3; page 6, line 21 through to page 7, line 6; Fig. 4). This function would require the slots to be outside the cooling holes (i.e., the slots are designed to affect the thermal environment outside a cooling system, and therefore, the slots would be placed outside the cooling holes of Wheat).
With regards to claims 2, 3, 7, 21, 23, and 30, Miller teaches that the slots are designed for the purpose of reducing a thermal gradient in order to prevent fracture (Miller: page 1, lines 5-26; page 5, line 32 through to page 6, line 3; page 6, line 21 through to page 7, line 6; Fig. 4). Miller further teaches adjusting the spacing and height of the pins (which corresponds to a slot width and slot depth) along with pin width (which corresponds to slot spacing) to achieve optimal function (Miller: page 5, line 32 through to page 6, line 3; page 6, line 21 through to page 7, line 6; Fig. 4). The phrase “thermal gradient” further implies a particular slot width and depth, as a thermal gradient is a function of thermal load and the dimensions of the material which transfers thermal energy. Based on the foregoing, a person of ordinary skill in the art would have found it obvious to have optimized slot width and depth for the purpose of achieving an optimal thermal gradient based on the necessary thermal load to be transferred. With particular regards to claim 21, as the coated component is a thermal barrier coating for gas turbine engine, the coated component is considered to be a heat shield suitable for use in a gas turbine engine (See above discussion). With particular regards to claim 30, a person of ordinary skill would have found it obvious to have optimized the distance to meet the presently claimed distance range (i.e., about 100 microns to about 300 microns) to achieve an optimal thermal gradient based on the necessary thermal load to be transferred.
With regards to claim 4, the claimed function (i.e., that the claimed thermal distress zone which is configured to be exposed to temperatures of about 5% or higher than another zone of the ceramic coating during operation of the component) is expected of the component of Wheat and Miller, since the component of Wheat and Miller is substantially identical in structure to the claimed invention (See above discussion). A product’s structural components and its function are inseparable. Therefore, one of ordinary skill would expect the component of Fischer to function in the same manner as the claimed invention. See MPEP 2114.
With regards to claim 5, since each slot does not contain coating, it follows that each slot defines an area having less ceramic coating material by volume compared to the segments of ceramic coating material (Miller: Fig. 4).
With regards to claim 6, each slot comprises a parallel sided notch (Miller: Fig. 4).
With regards to claim 11, the ceramic coating comprises a diffusion zone 24 (i.e., bond coat) of diffused material which bonds the outer coating layer 26 to the substrate (Wheat: col. 4, lines 5-22; Fig. 2). In addition, the cooling holes extend through both the ceramic coating material and bond coat, and the plurality of slots fully extend through the ceramic coating material (Wheat: Fig. 2). 
With regards to claim 25, the slots extend entirely through the thickness of the ceramic coating (Miller: Fig. 4).
With regards to claim 26, it is noted that the claimed angle is defined by an engine flowpath, and the claims do not specify the location of the engine flowpath. The claims furthermore do not specify whether the flowpath is within the engine or outside the engine. The claims are also directed to a structure that is not positively recited, as the claimed invention is “for a gas turbine engine.” Therefore, the claim is met, since the coated component of the prior art may be oriented such that an angle of 10 to 89 degrees is created relative to a gas turbine engine.
With regards to claim 27, since the slots are formed by discrete pins, there must exist a grid pattern (Miller: Fig. 4).
With regards to claim 28, it is noted that the claimed angles are defined by an engine flowpath, and the claims do not specify the location of the engine flowpath. The claims furthermore do not specify whether the flowpath is within the engine or outside the engine. The claims are also directed to a structure that is not positively recited, as the claimed invention is “for a gas turbine engine.” Therefore, the claim is met, since the coated component of the prior art may be oriented such that an angle of 10 to 89 degrees is created relative to a gas turbine engine, and the second slots may be arranged 90 degrees relative to the engine flow path.
With regards to claim 29, the first and second slots are depicted as parallel to each other (Miller: Fig. 4).

Response to Arguments
	Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(a) have been considered and they are found persuasive. The Examiner notes the discussion of degrees within the present specification. Each of the issues of new matter specified by the Examiner hinged on this alleged (but not present) discrepancy. Therefore, the rejections under 35 U.S.C. 112(a) have been withdrawn.
	The remainder of Applicant’s arguments have been considered, but they are not found persuasive.
	Applicant argues that the aluminide of Wheat is metallic, and not a ceramic. Applicant’s arguments are not found persuasive as the term “aluminide” is not limited to metallic compounds, and, as is best understood in light of the specification, is encompassed by the term ceramic. An aluminide is not metal alone as argued by Applicant, but rather, includes electropositive elements (which include nonmetals) in addition to aluminum. In the interest of compact prosecution, the Examiner notes that, technically, the aluminide coating of Wheat includes aluminum oxide, which is a ceramic material (see Wheat, col. 2, lines 5-17).
	Applicant argues that Wheat discloses an inner surface exposed to coolant air, but that the slots are exposed to hot air. In further support, Applicant argues that the surface of Miller is an “inner” surface, but the claim requires an “outer” surface. Applicant then argues that it would not have been obvious to position the pins of miller with respect to a hot gas flow path, as they are insulating, thereby reducing effective heat transfer. While the Examiner appreciates this particular difference, and agrees that an insulating region does not provide cooling, the argument is not found persuasive as Miller uses its insulating pins to provide separate cold and hot regions, thereby preventing thermal stress in said cold regions. In other words, a person of ordinary skill would use the pins of Miller to protect specific components which cannot tolerate a high thermal stress or gradient. That Miller explicitly suggests placing its pins in an area having a hot region would point a person of ordinary skill toward using it in a region such as one contacting hot gas flowpath (which is presumably hot).
	Applicant argues that if the pins were placed on the outside of Wheat’s blade, it would no longer experience film cooling. This argument is not found persuasive as it is not commensurate in scope with the present claims. The Examiner considers Wheat and Miller to suggest a coating which has both hot and cold regions, including a portion of the coating which includes pins for thermal insulation as needed, and another portion of the coating which includes portions which provide cooling The present claims do not require an absence of a thermally insulating region.
	Applicant argues that the Examiner has not considered the invention as a whole. Applicant further argues that the slots are “in” the coating, and Wheat and Miller do not meet this limitation. This argument is not found persuasive as the Examiner considers the pins to be a part of the coating, and therefore, the slots are disposed within the prior art coating.
	Applicant argues that Miller’s pins are “more than likely not made from ceramic material”. This argument is not found persuasive as “more than likely not” appears to be speculative. Applicant argues that the pins are flexible, but Applicant has not provided evidence that there exist no ceramic material which is flexible and capable of bending.
	Applicant argues that placing pins within the coating of Wheat would prevent insulation in the coating itself. This argument is not found persuasive as the pins of Miller appear to be responsible for the insulating function. Furthermore, the pins are a part of the coating. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783